Case 2:19-cv-05026-AMD-JMW Document 98 Filed 01/15/21 Page 1 of 4 PageID #: 1799




                                                                         BRIAN S. SOKOLOFF
                                                                         BSOKOLOFF@SOKOLOFFSTERN.COM


                                                                 January 15, 2021
  Honorable Arlene R. Lindsay
  United States District Court
  Eastern District of New York
  814 Federal Plaza
  Central Islip, New York 11722
  VIA ECF
                         Re:     Galloway v. Nassau County, et al.
                                 Docket No. 19-cv-5026 (AMD)(ARL)
                                 File No. 190164

  Dear Judge Lindsay:

          We represent the Nassau County Defendants. In connection with Plaintiff’s pending
  motion for leave to amend his complaint for a fourth time -- to add a Monell claim against the
  County (ECF No. 91), we write to ask the Court (i) to disregard the new, further amended pleading
  annexed to Plaintiff’s reply papers in response to the County’s opposition (ECF No. 97-2) or, in
  the alternative, (ii) to accept this letter as the County’s sur-reply to the new allegations.

          Plaintiff first sought leave to file his Proposed Fourth Amended Complaint (“PFAC”). ECF
  No. 91. In the pleading annexed to his motion, Plaintiff adds a five-paragraph Monell claim against
  the County. ECF No. 93-1, ¶¶ 129–133. He alleges the County “employed photo array and lineup
  procedures that were constitutionally defective and unduly suggestive.” Id., ¶ 131. He identifies
  ten photo-array and lineup policies the County allegedly employed when he was arrested and
  charged in 2008. Id., ¶ 132(a)–(j). He references a 2020 academic paper about “policy and
  procedure recommendations” for eyewitness identifications, id., ¶ 131, but cites no law
  establishing the unconstitutionality of any of these policies. Finally, he alleges these policies
  “proximately caused the wrongful conviction in this case and the damages sustained by the
  plaintiff.” Id. ¶ 133.

          In opposition, the County argued for finding the proposed Monell claim futile. ECF No. 94
  at 11–20. Because Plaintiff does not—and cannot—allege the challenged policies are facially
  unconstitutional, Monell liability requires him plausibly to allege the County promulgated these
  policies with deliberate indifference to the known or obvious consequence that constitutional
  violations would result. The PFAC lacks even conclusory allegations to this effect, much less
  plausible ones. “Plaintiff does not, for example, allege the County has a history of knowingly
  allowing its employees to secure unduly suggestive identifications (much less to mislead
  prosecutors and trial courts into admitting the identifications at trial).” Id. 18.

         Essentially conceding futility, Plaintiff -- for the first time in a reply supporting his motion
  -- annexes another amended pleading—in effect, a proposed fifth amended complaint—in which
Case 2:19-cv-05026-AMD-JMW Document 98 Filed 01/15/21 Page 2 of 4 PageID #: 1800

  Hon. Arlene R. Lindsay
  January 15, 2021
  Page 2 of 4

  he alleges for the first time that “[i]n adopting and officially sanctioning the aforementioned
  policies, the County of Nassau acted with deliberate indifference to the rights of citizens, including
  [plaintiff].” ECF No. 97-2, ¶ 133.

          To prop up this newly-minted conclusory allegation born in the motion’s reply papers,
  Plaintiff claims the County “had ample notice prior to 2008 that additional training, discipline and
  supervision was necessary,” and references Kogut v. Cty. of Nassau, No. 06-CV-6695 JS WDW,
  2012 WL 3704710 (E.D.N.Y. Aug. 27, 2012). Kogut is an inapt case in which the court allowed a
  Monell claim to proceed because County policymakers “constructively acquiesced” in the
  fabrication of false confessions, i.e., patently unconstitutional behavior unrelated to the
  identification policies Plaintiff challenges here.

           Plaintiff’s attempt to cure his deficient PFAC by changing it in his motion’s reply is
  improper. Motion practice to amend a complaint is not a shell game. “[I]t is the law of the Second
  Circuit that courts are not to consider arguments raised for the first time in a reply.” Stoeckley v.
  Cty. of Nassau, No. CV15514LDWAKT, 2015 WL 8484431, at *1 (E.D.N.Y. Dec. 9, 2015); see
  also Bertuglia v. City of New York, 839 F. Supp. 2d 703, 737 (S.D.N.Y. 2012) (“arguments raised
  for the first time in reply should not be considered, because the [opposing party] had no opportunity
  to respond to those new arguments.”); Pabon v. Goord, No. 99CIV2196 (WHP)(DFE), 2000 WL
  145753, at *2 (S.D.N.Y. Feb. 8, 2000) (“it is unfair to use a reply to raise new allegations and thus
  to present a constantly moving target.”). Here, Plaintiff does not just raise new “arguments” in
  reply; he revamps the proposed claim he seeks leave to assert. By changing his claim after the
  County opposed the motion, Plaintiff deprived the County of a sincere opportunity to respond to
  the proposed amendment. The Court should reject Plaintiff’s effort “to present a constantly moving
  target.” Pabon, 2000 WL 145753, at *2.

          Put another way, Plaintiff filed a motion for “x”; Defendants filed opposition to “x”; and,
  in reply, Plaintiff said, “I’m seeking ‘y’; end of briefing. Motion practice should never work this
  way. The Court should reject the newly minted Fifth Amended Complaint1 for that reason alone.
  Case law supporting a party’s ability to amend his pleading loses all potency when, as here, (a)
  Plaintiff seeks a Fourth – and now a Fifth – Amended Complaint, and (b) the parties are close to
  the end of discovery.

          If the Court allows the shell game and considers Plaintiff’s never-before-seen Monell claim
  in his Fifth Amended Complaint, it should find it defective and futile. Plaintiff alleges the County
  “knew to a moral certainty that … improper application of [the challenged identification]
  procedures would, as here, result in constitutional violations,” but he offers no facts to support this
  baseless conclusion. ECF No. 97-2, ¶ 134. As the County argued in its opposition, “‘isolated
  incidents by employees below the policy making level’ are not sufficient to allege deliberate
  indifference.” ECF No. 94 at 15 (citing Serviss v. Margiotta, No. CV153411JMAARL, 2017 WL
  2543903, at *5 (E.D.N.Y. May 25, 2017), report and recommendation adopted, 2017 WL 2539780
  (E.D.N.Y. June 12, 2017).


  1
    He calls it the Fourth, but it is really the Fifth. He annexed the Fourth to his motion and changed it on reply, making
  it the Fifth.
Case 2:19-cv-05026-AMD-JMW Document 98 Filed 01/15/21 Page 3 of 4 PageID #: 1801

  Hon. Arlene R. Lindsay
  January 15, 2021
  Page 3 of 4

          Plaintiff’s new reference to Kogut is unavailing; that case concerned misconduct
  completely unrelated to the identification procedures at issue here, and it serves only to undermine
  Plaintiff’s proposed Monell claim.

         In Kogut, the court declined to dismiss a Monell claim where it found the County had
  “constructively acquiesced” in the fabrication of the plaintiffs’ false confessions. Kogut, 2012 WL
  3704710 at *2–3. Specifically, the court found:

                  the County had almost immediate notice that [one plaintiff] had been
                  physically assaulted during his interrogation, yet no investigation
                  was made into [that plaintiff]’s allegations; credible allegations that
                  detectives planted hair evidence in [that plaintiff’s]’s van surfaced
                  at [that plaintiff’s] and [another plaintiff]’s 1986 criminal trial, yet
                  the County conducted no investigation; in 1995, the County learned
                  that [an individual defendant] elicited a false confession from a
                  murder suspect (which eventually resulted in a civil settlement) but
                  did not investigate or discipline him; in 2004, a civil jury found that
                  [another individual defendant] was responsible for malicious
                  prosecution of a suspect from whom [that defendant] had elicited a
                  false confession, but [that defendant] was never investigated or
                  disciplined; the County settled a 2002 civil suit arising out of an
                  alleged 2001 false confession of a suspect in a different murder
                  investigation; and, prior to the [subject] investigation, a
                  manslaughter conviction was reversed because of an illegal
                  confession obtained by NCPD detectives.

  Id. at *2 (internal citations omitted). This, the court found, was enough to suggest “County
  policymakers constructively acquiesced in the alleged constitutional abuses [i.e., fabricating false
  confessions] of its homicide detectives.” Id. The court also allowed the Monell claim to proceed
  under a separate failure-to-supervise theory for “similar” reasons,” i.e., “policymakers had notice
  of serious wrongdoing beginning with [one of the plaintiff]’s lawyer’s complaint that [the plaintiff]
  was physically assaulted during his interrogation.” Id. at 3.

           Plaintiff does not—and cannot—allege the County “acquiesced” in any alleged
  constitutional violation relating to the challenged identification procedures. As discussed in the
  County’s opposition, a suggestive identification procedure does not in itself intrude upon a
  constitutionally protected interest; it is the admission of testimony at trial about the identification
  that violates one’s rights. ECF No. 94 at 17–18. Thus, for his proposed Monell claim to survive,
  Plaintiff must plausibly allege the County had a custom of deliberately disregarding knowledge
  that its police officers misled prosecutors or courts into admitting suggestive identifications at trial.
  The PFAC—even in its newest iteration—contains no such allegations. Kogut had nothing to do
  with witness identifications and thus is irrelevant on this point.

          If anything, Plaintiff’s proposed Monell claim is similar to the Kogut plaintiffs’ failure-to-
  train theory Monell claim, which the court rejected for failure to show “County policymakers had
  notice prior to the [subject] investigation that the on-the-job training its homicide detectives
Case 2:19-cv-05026-AMD-JMW Document 98 Filed 01/15/21 Page 4 of 4 PageID #: 1802

  Hon. Arlene R. Lindsay
  January 15, 2021
  Page 4 of 4

  received was likely to result in constitutional abuses.” Kogut, 2012 WL 3704710 at *4. The court
  rejected the plaintiffs’ reliance on a prior case in which “police evaded a 17–year–old suspect’s
  mother’s attempt to contact her son during the interrogation,” finding “[t]his is not the type of
  misconduct at issue in the present case.” Id. (citing Okin v. Vill. of Cornwall-On-Hudson Police
  Dep’t, 577 F.3d 415, 440 (2d Cir. 2009) (requiring plaintiff to show a training “deficiency [that]
  is closely related to the ultimate injury”). Here, Plaintiff’s attempt to plead deliberate indifference
  by citing unrelated past misconduct — fabricating false confessions — is equally unavailing.

         Thank you for your consideration of this matter

                                                                 Very truly yours,



                                                                 Brian S. Sokoloff
  cc:    All counsel (via ECF)
